    Case 5:21-cv-03149-SAC Document 5 Filed 07/23/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


CRAIG IVAN GILBERT,

                              Petitioner,

           v.                                       CASE NO. 21-3149-SAC

STATE OF KANSAS, et al.,


                              Respondents.


                            MEMORANDUM AND ORDER



       This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2241. On June 22, 2021, Petitioner filed a

handwritten petition for writ of habeas corpus and a handwritten

motion for leave to proceed in forma pauperis. Local Rule 9.1(g)

requires petitions for writs of habeas corpus pursuant to 28 U.S.C.

§ 2241 to be “on forms approved by the court.” See D. Kan. Rule

9.1.   Additionally,   28    U.S.C.   §   1915(a)(2)   requires    prisoners

seeking to proceed in forma pauperis to “submit a certified copy of
the trust fund account statement (or institutional equivalent) for

the prisoner for the 6-month period immediately preceding the filing

of the complaint.” Petitioner’s initial filings in this case did

not comply with Local Rule 9.1(g) or 28 U.S.C. § 1915(a)(2).

       On June 22, 2021, the Court ordered Petitioner to re-submit

his petition on court-approved forms and provide the required

financial information to support his motion to proceed in forma
pauperis. (Doc. 3.) The order informed Petitioner that he must do

so within 30 days or “this action may be dismissed without further

notice for failure to comply with this court order.” Id. at 2. On
   Case 5:21-cv-03149-SAC Document 5 Filed 07/23/21 Page 2 of 2




July 2, 2021, Petitioner filed a document entitled “Motion for

Reconsideration.” (Doc. 4.) The one-page document contains two

passages from the Bible and poses the question “Is 18 U.S.C. [§] 3

A Valid ‘Removal’ Statute of a ‘Criminal Prosecution’ Commenced in

State Court [Requiring] Specific Forms and ‘Filing Fees.’” Id. p.

1. Petitioner has not resubmitted his petition on court-approved

forms as directed, nor has he provided the statutorily required

financial information.

     Accordingly,     the    Court   will   deny    Petitioner’s    motion   to

proceed in forma pauperis for failure to comply with 28 U.S.C. §

1915(a)(2).    The   Court    will   also   dismiss    this    matter   without

prejudice for failure to comply with Local Rule 9.1(g) and failure

to comply with the Court’s previous order. The Court concludes that

its procedural ruling in this matter is not subject to debate among

jurists   of   reason   and    declines     to     issue   a   certificate   of

appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).



     IT IS, THEREFORE, BY THE COURT ORDERED that Petitioner’s motion
for leave to proceed in forma pauperis (Doc. 2) is denied.

     IT IS FURTHER ORDERED that this matter is dismissed without

prejudice. No certificate of appealability will issue.


     IT IS SO ORDERED.

     DATED:    This 23rd day of July, 2021, at Topeka, Kansas.




                                     S/ Sam A. Crow

                                     SAM A. CROW
                                     U.S. Senior District Judge
